JUSTICE CHAPMAN, dissenting: I respectfully cast my dissent in this cause for the reason that the majority has chosen to ignore a basic precept of contract law: When the language of a contract is unambiguous, the express provision governs and there is no need for construction or inquiry as to the intention of the parties. (P.A. Bergner & Co. v. Lloyds Jewelers, Inc. (1986), 112 Ill. 2d 196, 203, 492 N.E.2d 1288, 1291.) It is clear that the majority recognizes that an ambiguous contract is one capable of being understood in more than one sense (McWhorter v. Realty World-Star, Inc. (1988), 171 Ill. App. 3d 588, 525 N.E.2d 1205), and specifically that a provision in an insurance policy is deemed ambiguous if it is subject to more than one reasonable interpretation. (Economy Fire & Casualty Co. v. Bassett (1988), 170 Ill. App. 3d 765, 525 N.E.2d 539.) However, the majority strays from accepted notions of insurance contract interpretation when it proceeds to create an ambiguity where none exists. Shirley Dungey was issued an insurance policy in 1981. At that time she signed a named drivers exclusion endorsement excluding her husband from coverage under that policy. Shirley Dungey renewed her policy in 1982 and once again signed a named drivers exclusion endorsement excluding her husband from coverage under that policy. In 1983, and periodically thereafter, Shirley Dungey renewed her insurance policy. At all times when her policies were renewed Dungey received a declaration page from Economy which contained numbers referring back to the original policy and the exclusion for her husband. Although the declaration page never specifically stated that her husband was excluded from coverage, the exclusion could be determined by referring to the numbers on the policy as they referred back to the original exclusion. Here the exclusionary clause is not subject to more than one reasonable interpretation. The clause plainly excluded John Dungey from coverage under the insurance policy. I cannot conclude that the trial court’s determination was in error.